DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims.
Priority
The present application is a continuation from 16/640930 filed 02/21/2020 which is a 371 of PCT/SG2017050437 filed 09/05/2017. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement filed 03/23/2022 is considered and attached.
Terminal Disclaimer
4.	The terminal disclaimer filed on 03/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11054924 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
5.	Applicant’s arguments, see pages 6-7, filed 03/23/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection/objection of the last office action has been withdrawn.
Allowable Subject Matter
6.	Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The invention of claim 1 recites “a user input device comprising: a chassis configured to releasably receive a panel comprising at least one button; and a processor configured to retrieve from the received panel, an identity code indicative of a quantity and type of the at least one button of the received panel.” 
The invention of claim 12 recites “a panel for coupling to a user input device, the panel comprising: at least one button; and a memory storing an identity code readable by a processor of the user input device, wherein the identity code is indicative of a quantity and type of the at least one button.” 
The invention of claim 14 recites “a method for configuring a user input device that comprises a chassis configured to releasably receive a panel, the method comprising: retrieving an identity code from a panel received in the chassis, wherein the panel comprises at least one button, and wherein the identity code is indicative of a quantity and type of the at least one button of the received panel.”
The combination of US2017/0045959A1, Chen et al., hereinafter as Chen in view of US2013/0328781A1, Pate et al., hereinafter as Pate discloses the invention of claim 1, claim 12 and claim 14 except for the subject matter of “a processor configured to retrieved from the received panel, an identity code indicative of a quantity and type of the at least one button of the received panel.” Accordingly, the independent claims 1, 12 and14 are allowed. The dependent claims 2-11 are also allowed based on their dependencies from the independent claim 1. The dependent claim 13 is also allowed based on its dependency from the independent claim 12. The dependent claims 15-20 are also allowed based on their dependencies from the independent claim 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627